DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection(s) set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
2.	Applicant's election with traverse of the following species for examination in the reply filed on February 12, 2021 is acknowledged: RASGRF2 and the oligonucleotides of SEQ ID NOs: 85-96. The traversal is on the ground(s) that it would not be unduly burdensome to examine all of the species together. Applicant also argues that a considerable amount of time and expense could be saved by examining the species together. 
In response, the nucleic acid of SEQ ID NO: 96 is free of the prior art for the reasons discussed in the “Prior Art” section below. Accordingly, the election of species requirement has been withdrawn and the full scope of all of the pending claims has been examined. Since the election of species requirement has been withdrawn, Applicant’s traversal is moot.  

Specification
3.	The abstract of the disclosure is objected to because it is longer than 150 words. As discussed in MPEP 608.01(b), the abstract should be less than 150 words in length.   

	Appropriate correction is required.

Drawings
4.	Applicant’s submission of replacement drawings on March 6, 2020 is acknowledged. The replacement drawings are acceptable. 

Claim Interpretation
5.	The specification includes explicit definitions for some of the terms recited in the claims. These definitions include the following:
	(1) STDgene = an oligonucleotide which is recombinantly inserted into a carrier DNA sequence to match the targeted endogenous gene (TARGETgene) of interest (page 21, para. 28).
	(2) selective hybridization = hybridization under moderately stringent or highly stringent conditions such that a nucleotide sequence associates with a selected nucleotide sequence but not with unrelated nucleotide sequences (page 28, para. 54).

Claim Objections
6.	Claim 14 is objected to because the meaning of “RT-PCR” should be written out in the claim before the acronym is used. More specifically, based on the specification, it appears that Applicant should amend the claim to recite “real-time PCR” to distinguish from “reverse 
	Claim 16 is objected to because of the following informalities. Amending part (a) to recite language such as the following is suggested: “one or more pairs of external methylation-independent PCR primers, wherein each different pair of external methylation-independent PCR primers is capable of selectively hybridizing to one of the TARGETgenes of interest as well as to a STDgene specific for that TARGETgene.” This change is suggested so that it is more clear that each different methylation-independent primer pair only specifically hybridizes to one TARGETgene of interest. Applicant could also refer to the language allowed in the parent case concerning the methylation-independent primers.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because the structural requirements of the claimed STDgene are not entirely clear. The last line of the claim states that “the entire length of the oligonucleotide is identical to the entire length of the endogenous TARGETgene of interest.” This language suggests that the STDgene has the same length as the complete (i.e., full-length) endogenous 
Claim 15 is indefinite for two reasons. First, the claim is indefinite because it depends from claim 14 and fails to correct its indefiniteness issue. Second, the requirements of claim 15 are not entirely clear. The claim states that “the intervening oligonucleotide sequence comprises lambda phage DNA sequence.” Lambda phage DNA is not prokaryotic DNA, though, since viruses are neither prokaryotes nor eukaryotes. As a result, it is not clear whether Applicant intends the term “prokaryotic DNA” in claim 14 to encompass viral DNA, or if claim 15 is intended to require the intervening sequence to contain a mixture of prokaryotic (e.g., bacterial DNA) and also lambda phage DNA. 
Regarding claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “each of the one or more TARGETgene of interest” in line 4 of part (a), and the claim also recites “a plurality of DNA sequences in a DNA sample” in the preamble, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Put another way, claim 16 is indefinite because it is inconsistent as to the number of TARGETgenes of interest for which at least one STDgene, internal and external primer pairs, and detection probes must be present in the kit. As a result, it is not clear whether the kit requires, at minimum, a STDgene, external primer pair, internal primer pair, and set of detection probes for a single TARGETgene of interest or if a STDgene, internal and external primer pairs, and detection probes for at least two different TARGETgenes of interest are required. 
	Claim 17 is indefinite because there is insufficient antecedent basis for “the kit,” which is recited in line 1. There is also insufficient antecedent basis for “the DNA sequences,” which is recited in line 2. The antecedent basis issues suggest that the claim was intended to depend from claim 16. Claim 17 has been treated as depending from claim 16 for prior art purposes.
Claim 18 is indefinite since it depends from claim 16 and does not correct the indefiniteness issue in that claim.
	Claim 19 is indefinite because there is a lack of clear antecedent basis for “at least one TARGETgene of interest,” which is recited in line 1. Applicant could address the issue by amending the claim to recite “wherein the endogenous TARGETgene of interest is selected from the group consisting of AKR1B1, ARHGEF7, COLA6A2, GPX7, HIST1H3C, HOXB4, MAL, RASGRF2, RASSF1A, TM6SF1, TMEFF2, TWIST1, ALX1, DAB1, DAB2IP, GAS7C, GSTP1, HIN1, HIC1, and RARB2.”
	Claim 20 is indefinite because its requirements and intended dependency are unclear. This claim depends from claim 14 and recites “wherein primers and probes comprise” and then goes on to recite a series of different sets of oligonucleotides, wherein each group of twelve 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (Genome Research 1996: 6: 995-1001) in view of Joyce (Methods in Molecular Biology 2002; 193: 83-92).
	Claim 14 is drawn to a synthetic polynucleotide (STDgene) that comprises the following elements: (i) 5’ and 3’ end sequences that are identical to the 5’ and 3’ end sequences of an endogenous TARGETgene of interest; and (ii) a prokaryotic DNA sequence located between the 5’ and 3’ end sequences. As noted above in the indefiniteness rejection, the claim also apparently requires the length of the STDgene to be the same as the length of the region of the TARGETgene of interest defined by the 5’ and 3’ end sequences.
	Gibson discloses a synthetic nucleic acid that contains the following elements: 5’ and 3’ end sequences identical to an endogenous TARGETgene of interest (CFTR); and (ii) a prokaryotic DNA sequence located between the 5’ and 3’ end sequences (see, e.g., p. 996, col. 1, where the internal control nucleic acid is described). Gibson also teaches that the same primers can be used to amplify the internal control and the target CFTR gene (p. 996, col. 1; see also p. 998, col. 2)
	Gibson is not anticipatory because the reference teaches that the length of the internal control nucleic acid is similar to rather than identical to the corresponding portion of the target CFTR gene (see, e.g., p. 996, col. 1; see also p. 999, col. 2).
	Joyce, however, reviews quantitative PCR methods, including methods that use control nucleic acids having the same general features as the internal control nucleic acid of Gibson, and teaches that control nucleic acids may be distinguished from target nucleic acids by a difference in sequence or a difference in size (pages 85-87). Joyce also teaches that control nucleic acids that differ in sequence from a target nucleic acid and are to be detected via hybridization with a 
It would have been prima facie obvious for the ordinary artisan at the time of the invention to design the internal control nucleic acid of Gibson such that its length is identical to the corresponding portion of the target CFTR gene. Joyce provides motivation to do so by teaching that internal control nucleic acids with the same general features as the internal control nucleic acid of Gibson can be distinguished from a target gene of interest by a difference in size or sequence (see pages 85 and 91). In view of these teachings of Joyce, the ordinary artisan would have recognized that the internal control nucleic acid of Gibson need not differ in length from the corresponding region of the target CFTR gene since the target and control amplicons generated from these two nucleic acids are detected using different sequence-specific probes (p. 998, col. 2), and, accordingly, would have been motivated to so design the internal control nucleic acid of Gibson. The ordinary artisan would have had a reasonable expectation of success since the internal control nucleic acid of Gibson was designed through a PCR process that could be readily modified to generate a nucleic acid of any desired length. Thus, the STDgene of claim 14 is prima facie obvious.

11.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (Genome Research 1996: 6: 995-1001) in view of Joyce (Methods in Molecular Biology 193: 83-92) and further in view of Piña-Vázquez et al. (Parasitology 2008; 57: 347-353; IDS reference).
Claim 15 depends from claim 14 and requires the prokaryotic DNA sequence to comprise lambda phage DNA sequence.
As discussed above, the teachings of Gibson in view of Joyce render obvious the STDgene of claim 14. 
These references do not teach or suggest that the prokaryotic DNA sequence comprises lambda phage DNA sequence, but this would have been an obvious modification since the teachings of Piña-Vázquez indicate that lambda phage DNA can be used as the intervening sequence in an internal control nucleic acid with the same general structure as the internal control nucleic acid of Gibson (see the abstract, section 2.6 on pp. 348-349, & Fig. 2). The ordinary artisan would have recognized from these teachings of Piña-Vázquez that either the bacterial DNA sequence of Gibson or a lambda phage DNA sequence as described in Piña-Vázquez could be used as the non-homologous internal sequence in the internal standard, and, accordingly, would have been motivated to choose either known alternative with a reasonable expectation of success. As noted in MPEP 2144.06 and 2144.07, respectively, in the absence of unexpected results, it is prima facie obvious to substitute art-recognized equivalents or to select a known material or method based on its suitability for the intended purpose. In this case, the teachings of Gibson and Piña-Vázquez indicate that bacterial DNA and lambda phage DNA are equivalents useful for the same purpose, and the teachings of Piña-Vázquez indicate that lambda phage DNA is suitable for use as the non-homologous internal sequence in the internal control nucleic acid of Gibson. As well, no evidence of unexpected results has been presented with prima facie case of obviousness for the STDgene of claim 15.

12.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (Genome Research 1996: 6: 995-1001) in view of Joyce (Methods in Molecular Biology 2002; 193: 83-92) and further in view of Chen et al. (Oncology Reports 2006; 15: 1281-1285).
	Claim 19 depends from claim 14 and requires the TARGETgene of interest for which the STDgene is designed to be selected from a particular group of genes. This group of genes includes RASSF1A and RASGRF2.
	As discussed above, the teachings of Gibson in view of Joyce render obvious the STDgene of claim 14.
	These references do not teach or suggest that the STDgene is designed for one of the claimed TARGETgenes of interest, but designing a STDgene for RASSF1A and/or RASGRF2 would have been prima facie obvious. More specifically, the ordinary artisan would have been motivated to design a STDgene having the structural features suggested by Gibson in view of Joyce for any nucleic acid capable of functioning as a TARGETgene of interest. The ordinary artisan would have recognized that such STDgenes would offer the same benefit of facilitating real-time quantitation as described by Gibson and would have had a reasonable expectation of success since the teachings of Gibson indicate that STDgenes are generally useful and not limited to assays designed to detect the disclosed target gene (CFTR). As to the recited RASSF1A and RASGRF2 genes, Chen provides motivation to select either or both genes as the TARGETgene of interest by teaching that they are differentially methylated and differentially expressed in lung cancer cell lines and/or samples obtained from lung cancer patients (abstract, prima facie obvious.

13.	Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sukumar et al. (US 2005/0239101 A1; IDS reference) in view of Gibson et al. (Genome Research 1996: 6: 995-1001) and further in view of Joyce (Methods in Molecular Biology 2002; 193: 83-92).
	Claims 16-18 are drawn to kits comprising the STDgene, oligonucleotide primers, and oligonucleotide probes.
	Regarding claim 16, Sukumar discloses kits that include the following reagents (see, e.g., paras. 17 & 39; see also claim 42): (i) sequence-specific, methylation status-independent outer primer pairs that selectively hybridize to a target nucleic acid of interest under conditions that allow the production of amplification products containing first amplicons; (ii) sequence-specific, methylation status-dependent inner primer pairs that also hybridize to the target nucleic acid of interest; and (iii) sequence-specific DNA probes containing an optically detectable label that hybridize to the target gene of interest. The reference also teaches that the kits may contain more than one set of primers and probes to permit detection of different target nucleic acids (paras. 17 & 39; see also claim 42). 
	Regarding claim 17, Sukumar teaches that the kits contain primers and probes designed to detect many of the recited genes. More specifically, Sukumar teaches kits containing 
	Regarding claim 18, Sukumar also discloses many of the claimed oligonucleotides. In particular, the RASSF1A primers and probes of SEQ ID NOs: 3, 4, and 19-24 shown in Tables 1-2 of Sukumar are identical to the instant SEQ ID NOs: 97-104. Sukumar also discloses (i) TWIST-specific oligonucleotides of SEQ ID NOs: 6, 7, 25-27, and 30 that are identical to the instant SEQ ID NOs: 133-137 and 140; (ii) HIC1-specific oligonucleotides of SEQ ID NOs: 56, 57, and 88-93 that are identical to the instant SEQ ID NOs: 217-224; and (iii) HIN1-specific oligonucleotides of SEQ ID NOs: 9 and 37-42 that are identical to the instant SEQ ID NOs: 206-212.
	The kits of Sukumar do not include at least one STDgene as required by claim 16, from which claims 17 and 18 depend, but this would have been an obvious addition in view of the teachings of Gibson in view of Joyce. As discussed above in the rejection of claim 14, the teachings of Gibson in view of Joyce suggest a STDgene designed such that it has the following features: (i) 5’ and 3’ ends that are identical to a 5’ and 3’ portion of a TARGETgene of interest such that the STDgene is capable of being amplified with the same primers used to amplify a TARGETgene of interest; (ii) a prokaryotic sequence located between the 5’ and 3’ end sequences; and (iii) a length identical to the region of the TARGETgene of interest defined by the 5’ and 3’ end sequences. Since Gibson further teaches that such a nucleic acid is useful as an internal control nucleic acid in quantitative real-time PCR assays (see, e.g., pp. 997-999), the ordinary artisan would have been motivated to include the STDgene in the kits of Sukumar to obtain the same benefit. The ordinary artisan would have had a reasonable expectation of success in view of the guidance in Gibson as to STDgene design and also since the reagents contained in prima facie obvious. 
	
Prior Art
14.	Claims 18 and 20 contain allowable subject matter. More specifically, SEQ ID NOs: 12, 24, 36, 48, 60, 72, 84, 96, 108, 120, 132, 144, 156, 168, 180, 192, 204, 216, 218, and 240 are free of the prior art. Each of these nucleic acids represents a STDgene that contains an internal prokaryotic DNA sequence flanked by primer sequences capable of amplifying a TARGETgene of interest. See Table 1 on pp. 10-21 of the specification. For example, SEQ ID NO: 96 contains 5’ and 3’ end portions that correspond to portions of the RASGRF2 gene and an internal prokaryotic DNA sequence. Although the prior art teaches or renders obvious STDgenes having the generic features recited in claims 14 and 16, it fails to teach or suggest the particular STDgenes of the aforementioned sequences. In other words, there is no motivation other than improper hindsight to select the particular combinations of 5’ and 3’ end sequences and intervening prokaryotic DNA sequences contained in the instant SEQ ID NOs: 12, 24, 36, 48, 60, 72, 84, 96, 108, 120, 132, 144, 156, 168, 180, 192, 204, 216, 218, and 240. Accordingly, claims 18 and 20 contain allowable subject matter.

Conclusion
15.	No claims are currently allowable.
	The following references are cited as references of interest:
	(1) Stöcher et al. (Journal of Clinical Virology 2002; 25: S47-S53) describes internal control nucleic acids that contain 5’ and 3’ end regions identical to primers used to amplify a target nucleic acid of interest and an intervening prokaryotic sequence (abstract and Fig. 1). The reference is not anticipatory because it is not clear that the length of the internal control nucleic acids is the same as the corresponding portion of the target nucleic acid. 
	(2) Willey et al. (American Journal of Respiratory Cell and Molecular Biology 1998; 19: 6-17) describes internal control nucleic acids that contain 5’ and 3’ end regions identical to 
	(3) Kohsaka et al. (Nucleic Acids Research 1993; 21: 3469-3472) describes an internal control nucleic acid that contains 5’ and 3’ end regions identical to primers used to amplify a target nucleic acid of interest and an intervening sequence (see, e.g., the abstract, pages 3469-3470, and Figure 1). The internal control nucleic acid has the same length as the corresponding portion of the target nucleic acid (page 3469, col. 2), but the intervening sequence (viral DNA) is not a prokaryotic DNA sequence.
	(4) Yun et al. (Journal of Virological Methods 1994; 47: 1-14) describes an internal control nucleic acid that contains 5’ and 3’ end regions identical to primers used to amplify a target nucleic acid of interest and an intervening sequence (see, e.g., the abstract and pages 4-5). The internal control nucleic acid has the same length as the corresponding portion of the target nucleic acid (pages 4-5) and the intervening sequence is prokaryotic DNA (Fig. 1). The 5’ and 3’ end sequences are not part of the same nucleic acid or gene, however. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637